Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/081,070, filed on March 25, 2016.
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross Reference to Related Application), the phrase –now U.S. Patent no. 11,073,514—should be inserted after the phrase “Application No. 16/575,449, filed on September 19, 2019”, and the phrase –now U.S. Patent no. 10,473,652—should be inserted after the phrase “Application No. 15/081,070, filed on March 25, 2016” so as to update the status of these parent applications.  
Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 2-3 of claim 21, the phrase “a complex of an analyte and a magnetic particle in a liquid phase that is a mixture of a reagent and at least part of sample” is indefinite since it is not clear whether the analyte is present in the sample, and it is not clear whether the magnetic particle is a part of the reagent. In addition, this phrase should be changed to -- a complex of an analyte and a magnetic particle in a liquid phase that is a mixture of a reagent and at least part of a sample—so as to make proper sense. Claim 21 is indefinite since it is not clear whether the magnetic source is located external to the cartridge, and whether the magnetic source is moved along an external surface of the cartridge in order to transfer the complex from the liquid phase to the gas phase. Claim 21 is also indefinite since it is not clear whether the gas phase is located in the cartridge, or whether it is external to the cartridge. On lines 6-7 of claim 21, the phrase “moving the magnetic source away from the chamber and transferring the complex while attracting the magnetic particle” should be changed to -- moving the magnetic source away from the chamber and transferring the complex while attracting the magnetic particle with the moving magnetic source--  so as to make it clear that the step of transferring occurs while the magnetic source is moving. 
On lines 1-2 of claim 23, the phrase “wherein the magnetic particle is attracted in a vertical direction” should be changed to –wherein the complex is attracted in a vertical direction—since it is the complex of the analyte and the magnetic particle which is moved by the magnetic source. 
On line 3 of claim 24, the phrase “the labeled substance in the complex” lacks antecedent basis since claim 21 does not positively recite that the complex comprises a labeled substance. 
On line 1 of claim 26, the phrase “the at least part of sample” should be changed to –said at least part of the sample—so as to make proper sense. Claim 26 is indefinite since it is unclear when in the method the sample is transferred to the chamber. Is the sample transferred to the chamber prior to forming the complex of the analyte and the magnetic particle? 
On lines 3-4 of claim 27, the phrase “moving the magnetic source close to another chamber” should be changed to –moving the magnetic source close to the another chamber—so as to make proper sense. 
The first step of the method recited in claim 29 (i.e. the “transferring” step on lines 2-5 of claim 29) is indefinite since it is not clear whether the magnetic particle and the labeled substance are initially located in the chamber of the cartridge prior to the at least part of the sample being transferred to the chamber. Claim 29 is indefinite since it is not clear whether the magnetic source is located external to the cartridge, and whether the magnetic source is moved along an external surface of the cartridge in order to transfer the complex from the liquid phase to the gas phase. On line 10 of claim 29, the phrase “the passage where a gas phase is defined” lacks antecedent basis and is indefinite since it is not clear whether this passage is located in the cartridge and whether it connects to an opening of the chamber in the cartridge. Structural cooperation between the chamber, the cartridge and the passage containing a gas phase is missing in claim 29, and it is not clear how these components are physically arranged with respect to one another. Also, on lines 10-11 of claim 29, the phrase “where a gas phase is defined to isolate the liquid phase” is indefinite since it is not clear what is meant by “to isolate the liquid phase”. Wouldn’t the complex be isolated by this step of the method (i.e. “transferring the complex… from the liquid phase in the chamber to the passage”)? Or does this mean that the gas phase serves as a separation between the liquid phase in the chamber and some other component in the cartridge, such as a further chamber in the cartridge? On lines 13-14 of claim 29, the phrase “via the gas phase to a detection tank” should be changed to –from the gas phase to a detection tank—so as to provide further clarification. 
Claim 30 is indefinite since it is not clear when in the method recited in claim 29 that the magnetic source is moved close to another chamber of the cartridge where the cleaning liquid is accommodated. 
On lines 1-2 of claim 31, the phrase “wherein the magnetic particle is attracted in a vertical direction” should be changed to –wherein the complex is attracted in a vertical direction—since it is the complex of the analyte, the magnetic particle and the labeled substance which is moved by the magnetic source. 
On line 1 of claim 33, the phrase “the at least part of sample” should be changed to –said at least part of the sample—so as to make proper sense. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-26, 29 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,752,989. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for detecting a test substance contained in a sample using a sample analysis cartridge, wherein the sample analysis cartridge comprises a passage part filled with a gas such as air, and liquid chambers disposed along the passage part and communicating with the passage part through openings, the method comprising the steps of transporting a sample to a first chamber of the cartridge which contains a liquid phase comprising a magnetic particle and forming a complex including an analyte in the sample and the magnetic particle, transferring the complex from the first liquid chamber to a second liquid chamber through a passage part containing a gas phase in the cartridge, wherein the complex is moved by a moving magnetic source while attracting the magnetic particle and wherein the second liquid chamber stores a second liquid phase containing a labeled substance which labels the analyte in the complex, transferring the complex comprising the analyte, the magnetic particle and the labeled substance to a third chamber through the passage part, wherein the complex is moved by a moving magnetic source while attracting the magnetic particle and wherein the third chamber contains a substrate which reacts with the labeled substance in the complex to form a detectable signal (see claim 6 of U.S. 9,752,989 which recites a detection tank/third chamber containing a substrate for the labeled substance), and detecting the analyte in the complex based on the detectable signal.  
While the claims in U.S. Patent no. 9,752,989 do not recite that the sample including an analyte is combined in the first chamber with both a magnetic particle and a labeled substance to form a complex comprising the analyte, the magnetic particle and the labeled substance (as in instant claims 21-22 and 29), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the labeled substance in the first chamber of the cartridge recited in the claims of U.S. Patent no. 9,752,989 along with the magnetic particle so that the step of forming the complex between the analyte in the sample, the magnetic particle and the labeled substance can occur all in one step, thus reducing the steps necessary to form the complex and shortening the time required to perform the detection method. 
While the claims in U.S. Patent no. 9,752,989 do not recite that the sample comprises a body fluid or a blood collected from a subject (instant claims 25 and 32), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method recited in the claims of U.S. Patent no. 9,752,989 on a sample of body fluid or blood collected from a subject since body fluids such as blood are routinely tested for the presence of specific test substances or analytes therein which are diagnostic for certain medical conditions. 
	While the claims in U.S. Patent no. 9,752,989 do not recite that the sample is transferred to the first chamber of the cartridge by applying air pressure (instant claims 26 and 33), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initially transfer the sample in the method recited in the claims of U.S. Patent no. 9,752,989 to the first chamber of the cartridge by applying air pressure since air pressure transport of fluids is safe, clean and involves less operating and maintenance costs. 
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-9 and 11 of U.S. Patent No. 10,473,652. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for detecting a test substance contained in a sample using a sample analysis cartridge, wherein the sample analysis cartridge comprises a passage part filled with a gas such as air, and liquid chambers disposed along the passage part and communicating with the passage part through openings, the method comprising the steps of transporting a sample to a first chamber of the cartridge which contains a liquid phase comprising a magnetic particle and forming a complex including an analyte in the sample and the magnetic particle, transferring the complex from the first liquid chamber to a second liquid chamber through a passage part containing a gas phase in the cartridge, wherein the complex is moved by a moving magnetic source while attracting the magnetic particle and wherein the second liquid chamber stores a second liquid phase containing a labeled substance which labels the analyte in the complex, transferring the complex comprising the analyte, the magnetic particle and the labeled substance to a third chamber through the passage part, wherein the complex is moved by a moving magnetic source while attracting the magnetic particle and wherein the third chamber contains a substrate which reacts with the labeled substance in the complex to form a detectable signal (see claim 9 of U.S. 10,473,652 which recites a detection tank containing a substrate for the labeled substance), and detecting the analyte in the complex based on the detectable signal.  Both sets of claims also recite that the magnetic particles are moved in a vertical direction within the first chamber and then moved horizontally out of the chamber by the magnetic source, and recite that the cartridge contains another chamber therein which holds a cleaning fluid to which the complex is moved in the method. 
While the claims in U.S. Patent no. 10,473,652 do not recite that the sample including an analyte is combined in the first chamber with both a magnetic particle and a labeled substance to form a complex comprising the analyte, the magnetic particle and the labeled substance (as in instant claims 21-22 and 29), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the labeled substance in the first chamber of the cartridge recited in the claims of U.S. Patent no. 10,473,652 along with the magnetic particle so that the step of forming the complex between the analyte in the sample, the magnetic particle and the labeled substance can occur all in one step, thus reducing the steps necessary to form the complex and shortening the time required to perform the detection method. 
While the claims in U.S. Patent no. 10,473,652 do not recite that the sample comprises a body fluid or a blood collected from a subject (instant claims 25 and 32), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method recited in the claims of U.S. Patent no. 10,473,652 on a sample of body fluid or blood collected from a subject since body fluids such as blood are routinely tested for the presence of specific test substances or analytes therein which are diagnostic for certain medical conditions. 
	While the claims in U.S. Patent no. 10,473,652 do not recite that the sample is transferred to the first chamber of the cartridge by applying air pressure (instant claims 26 and 33), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initially transfer the sample in the method recited in the claims of U.S. Patent no. 10,473,652 to the first chamber of the cartridge by applying air pressure since air pressure transport of fluids is safe, clean and involves less operating and maintenance costs. 
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 9-18 of U.S. Patent No. 11,073,514. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for detecting a test substance contained in a sample using a sample analysis cartridge, wherein the sample analysis cartridge comprises a passage part filled with a gas such as air, and liquid chambers disposed along the passage part and communicating with the passage part through openings, the method comprising the steps of transporting a sample to a first chamber of the cartridge which contains a liquid phase comprising a magnetic particle and a labeled substance, forming a complex including an analyte in the sample, the magnetic particle and the labeled substance in the first chamber, transferring the complex from the first liquid chamber to a second liquid chamber through a passage part containing a gas phase in the cartridge, wherein the complex is moved by a moving magnetic source while attracting the magnetic particle and wherein the second liquid chamber contains a substrate which reacts with the labeled substance in the complex to form a detectable signal, and detecting the analyte in the complex based on the detectable signal.  Both sets of claims also recite that the magnetic particles are moved in a vertical direction within the first chamber and then moved horizontally out of the chamber by the magnetic source, that the cartridge contains another chamber therein which holds a cleaning fluid to which the complex is moved in the method, that the sample comprises a body fluid or blood from a subject, that the sample is transferred to the first chamber of the cartridge by applying an air pressure, and that a temperature of the sample and the labeled substance in the cartridge is controlled by heating the cartridge. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of Shindo et al (JP 08-240596) who teach of a method for analyzing a sample in a cartridge by separating the analyte with a magnetic particle and labeling the separated analyte; however, Shindo et al do not teach or fairly suggest moving a magnetic source relative to a cartridge while also attracting a magnetic particle having a target substance bound thereto with the moving magnetic source since in Shindo et al, the magnetic particles are moved between chambers in the cartridge by raising and lowering the magnet to first attract the magnetic particles in a first chamber by lowering the magnet adjacent to the first chamber and then dropping the magnetic particles towards a second chamber in the cartridge when the magnet is raised away from the cartridge so that the magnetic particles are no longer attracted to the magnet. When the magnet taught by Shindo et al is moved relative to the cartridge between the first and second chambers (i.e. moved horizontally relative to the chamber), the magnetic particle is not attracted to or attached to the magnet. 
Also, make note of: Tajima who teaches of a method for detecting a test substance in a sample using magnetic beads; Yu who teaches of a magnetic bead-based sample separating device; Strohmeier et al who teach of a method of transporting magnetic particles; Horii (US 2018/0003704) who teaches of a detection apparatus that transfers magnetic particles through a plurality of chambers; and Dosev et al who teach of an immunoassay using magnetic/luminescent nanoparticles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 14, 2022